Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 06-2603

                            UNITED STATES,

                               Appellee,

                                    v.

                              LENN DIXON,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]



                                 Before

                     Torruella, Circuit Judge,

                 Campbell, Senior Circuit Judge,

                    and Lynch, Circuit Judge.



     Peter J. Cyr for appellant.
     Margaret D. McGaughey, Appellate Chief, with whom Paula D.
Silsby United States Attorney, was on brief for appellee.


                          December 20, 2007
          Per Curiam.   After the district court denied his motion

to suppress drug evidence seized at the time of his arrest,

defendant-appellant Dixon entered a conditional guilty plea to the

one-count indictment charging him with distributing fifty grams or

more of cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(A).   The conditional plea reserved Dixon's right to seek

appellate review of the court's disallowance of his suppression

motion. That motion had been the subject of an evidentiary hearing

before the Magistrate Judge whose comprehensive amended recommended

decision was affirmed by the district court.    Dixon appeals from

his conviction, focusing on his contention that the court erred in

denying his suppression motion.

          We have heard argument and reviewed the parties' briefs

and the record on appeal, examining the Magistrate Judge's findings

of fact for clear error and his legal conclusions de novo.   United

States v. Coplin, 463 F.3d 96, 100 (1st Cir. 2006).     Finding no

error in the court's denial of the suppression motion, we affirm

the judgment of conviction.   In affirming, we do so substantially

for the same reasons set out in the Magistrate Judge's February 3,

2006 amended recommended decision.




                                  -2-